Case: 20-10091        Document: 00515550998             Page: 1      Date Filed: 09/02/2020




             United States Court of Appeals
                  for the Fifth Circuit                                 United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        September 2, 2020
                                    No. 20-10091
                                                                          Lyle W. Cayce
                                  Summary Calendar                             Clerk


 United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

 Bruce Kintrell Green,

                                                               Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:17-CR-150-1


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
         Bruce Kintrell Green was sentenced to 24 months of imprisonment
 after violating the terms of his supervised release. On appeal, he challenges
 the constitutionality of 18 U.S.C. § 3583(g), which mandates a term of
 imprisonment for any offender who violates certain conditions of supervised


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.
Case: 20-10091        Document: 00515550998        Page: 2   Date Filed: 09/02/2020




                                    No. 20-10091


 release such as possessing a controlled substance or refusing to comply with
 the drug-testing requirement. Relying on United States v. Haymond, 139 S.
 Ct. 2369 (2019), Green contends that § 3583(g) is unconstitutional because
 it requires revocation of a term of supervised release and imposition of a term
 of imprisonment without affording the defendant the constitutionally
 guaranteed right to a jury trial, which requires proof beyond a reasonable
 doubt. He concedes that his plain-error challenge is foreclosed under United
 States v. Badgett, 957 F.3d 536 (5th Cir. 2020), but he raises the issue to
 preserve it for further review. The Government has filed an unopposed
 motion for summary affirmance and, alternatively, for an extension of time
 to file its brief.
         The Supreme Court held in Haymond that revocation of supervised
 release and imposition of a mandatory minimum sentence pursuant to 18
 U.S.C. § 3583(k), based on judge-made findings by a preponderance of the
 evidence, violated due process and the right to a trial by jury. See Haymond,
 139 S. Ct. at 2378-83. Unlike § 3583(k), which mandated a mandatory
 minimum of five years for certain offenses such as possession of child
 pornography, § 3583(g) does not provide for a mandatory minimum sentence
 based on judge-found facts. See § 3583(g), (k). Further, the Haymond
 plurality limited its decision to § 3583(k) and its mandatory minimum
 provision. See Haymond, 139 S. Ct. at 2382-84 & n.7. In Badgett, we held
 that, because Haymond had not been extended to § 3583(g) revocations, the
 district court did not commit clear or obvious error in applying the statute.
 See Badgett, 957 F.3d at 540-41.
         In view of Badgett, Green’s sole argument on appeal is foreclosed.
 Accordingly, the Government’s motion for summary affirmance is
 GRANTED, its alternative motion for extension of time is DENIED AS
 MOOT, and the judgment of the district court is AFFIRMED.                  See
 Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).



                                         2